Case: 18-11168     Document: 00516190841          Page: 1    Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 February 3, 2022
                                   No. 18-11168
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Eddie Lamont Lipscomb,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-357-M


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          This case returns to us because the Supreme Court granted Mr.
   Lipscomb’s petition for certiorari, vacated our earlier decision, and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11168       Document: 00516190841            Page: 2     Date Filed: 02/03/2022




                                       No. 18-11168


   remanded the case for further consideration in view of its recent decision in
   Borden v. United States, 141 S. Ct. 1817 (2021).
          In 2007, Mr. Lipscomb pleaded guilty to a one-count federal
   indictment charging him with illegal possession of a firearm by a felon in
   violation of 18 U.S.C. § 922(g). The district court sentenced him to twenty
   years in prison—a sentence that fell between the 15-year statutory minimum
   required by the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1),
   and the 24-year bottom of the sentencing guidelines. A panel of this court
   affirmed in United States v. Lipscomb, 619 F.3d 474, 476 (5th Cir. 2010).
          Mr. Lipscomb later requested release under 28 U.S.C. § 2255 in view
   of Johnson v. United States, in which the Supreme Court struck down the
   residual   clause of the ACCA’s              “violent    felony” definition as
   unconstitutionally vague and violative of due process. 576 U.S. 591, 597
   (2015); see 18 U.S.C. § 924(e)(2)(B)(ii). The district court granted Mr.
   Lipscomb’s motion for release, concluding that he did not have the requisite
   three violent felonies to qualify as an armed career criminal. 18 U.S.C.
   § 924(e)(1). We initially reversed, vacating the district court’s order granting
   Mr. Lipscomb’s motion for release and remanding to the district court with
   instructions to reinstate its original judgment.
          The basis for our holding was our determination that Mr. Lipscomb
   had at least three prior convictions for violent felonies—two burglary
   convictions, and two robbery convictions—and thus qualified for a sentence
   enhancement under the ACCA.1 At the time, our precedent compelled that




          1
              As we noted in our previous order, Mr. Lipscomb’s criminal record actually
   reflects four robbery convictions—one in 1994 and three in 2004. However, because the
   Government did not contend that the three 2004 robbery convictions were “committed on
   occasions different from one another” and because it did not change our analysis, we




                                            2
Case: 18-11168        Document: 00516190841             Page: 3      Date Filed: 02/03/2022




                                         No. 18-11168


   result. See, e.g., United States v. Burris, 920 F.3d 942, 945 (5th Cir. 2019)
   (holding that robbery under Texas Penal Code § 29.02(a), either by injury or
   threat, was a violent felony within the meaning of the ACCA); see also 18
   U.S.C. § 924(e)(2)(B)(ii) (defining “violent felony” to include “burglary”).
            But in July of 2021, the Supreme Court decided Borden, in which it
   held that offenses criminalizing a mens rea of “recklessness” do not satisfy
   the ACCA’s elements clause and thus do not qualify as predicate “violent
   felonies” for purposes of the ACCA. 141 S. Ct. at 1825. So, the issue before
   us on remand is how the Borden decision affects Mr. Lipscomb’s sentence.
   In light of our recent decision in United States v. Garrett, the answer is: not at
   all. United States v. Garrett, -- F. 4th --, 2022 WL 214472, at *1 (5th Cir.
   2022).
            Section 29.02(a) of the Texas Penal Code defines the offense of simple
   robbery as follows:
         (a) A person commits an offense if, in the course of committing
         theft as defined in Chapter 31 and with intent to obtain or
         maintain control of the property, he:
                   (1) intentionally, knowingly, or recklessly causes
                   bodily injury to another; or
                   (2) intentionally or knowingly threatens or places
                   another in fear of imminent bodily injury or
                   death.
            In Garrett, we held that § 29.02(a) is divisible and creates two distinct
   crimes: robbery-by-injury, under § 29.02(a)(1); and robbery-by-threat, under
   § 29.02(a)(2). Id. at *3. This means that we apply the modified categorical
   approach to determine which offense is the crime of conviction. Id. at *4.



   treated the three 2004 robbery convictions as one. See 18 U.S.C. § 924(e)(1). We continue
   to do so here.




                                              3
Case: 18-11168      Document: 00516190841                Page: 4   Date Filed: 02/03/2022




                                          No. 18-11168


          Under the modified categorical approach, to determine the crime of
   conviction, we may refer to “a limited class of documents, such as a ‘charging
   document, written plea agreement, transcript of plea colloquy, and any
   explicit factual finding by the trial judge to which the defendant assented.’”
   United States v. Enrique-Ascencio, 857 F.3d 668, 676 (5th Cir. 2017) (quoting
   Shepard v. United States, 544 U.S. 13, 16 (2005)). “Proper documents are
   limited to ‘conclusive records made or used in adjudicating guilt.’” Id.
   (quoting Shepard, 544 U.S. at 21).
          Here, Mr. Lipscomb’s conviction documents reflect that his 1994
   robbery conviction was for “ROBBERY/TBI,” which corresponds to
   “Threat of Bodily Injury.” That is a § 29.02(a)(2) conviction. Because a
   defendant cannot violate § 29.02(a)(2) recklessly—rather, only intentionally
   or knowingly—a conviction under § 29.02(a)(2) qualifies as a predicate
   violent felony for purposes of an ACCA sentence enhancement.
          Therefore, Mr. Lipscomb has three predicate violent felony
   convictions: two burglary convictions, and at least one qualifying robbery
   conviction. As such, he is an armed career criminal and eligible for a sentence
   enhancement under the ACCA.
                                      *        *         *
          Accordingly, we AFFIRM our prior judgment. The district court’s
   order granting Mr. Lipscomb’s motion for release under 28 U.S.C. § 2255 is
   once again VACATED and REMANDED for the district court to
   reinstate its original judgment.




                                               4